 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICKY RAY KEEL,                                   No. 2:16-cv-1946-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    F. FOULK, et al.
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. His initial and first amended complaints were dismissed on screening with leave

19   to amend. ECF Nos. 7 & 17. He has since filed a second amended complaint (ECF No. 29)

20   which must be screened.

21           Federal courts must engage in a preliminary screening of cases in which prisoners seek

22   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

23   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

24   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

25   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

26   relief.” Id. § 1915A(b).

27   /////

28   /////
                                                        1
 1           In screening plaintiff’s first amended complaint, the court identified at least two unrelated
 2   claims that plaintiff had improperly joined in a single complaint.1 ECF No. 17 at 5. Plaintiff is
 3   again reminded that Federal Rule of Civil Procedure 20(a)(2) requires that the right to relief
 4   against multiple defendants arise out of common events and contain common questions of law or
 5   fact. Like the prior complaint, plaintiff has alleged one claim for retaliation against defendant
 6   Flemmings, claiming that this defendant took various actions against him in retaliation for the
 7   filing of lawsuits against other correctional officers. And he has alleged a separate due process
 8   claim based on the manner in which defendant Ramsey conducted his disciplinary hearing. As
 9   the court previously stated, these claims do not share common questions of law or fact. That is,
10   the question of whether defendant Flemmings repeatedly retaliated against plaintiff over several
11   months is entirely unrelated to the question of whether defendant Ramsey violated plaintiff’s due
12   process rights at a single disciplinary hearing. Plaintiff’s second amended complaint makes little
13   to no effort to cure this deficiency. The first half of the second amended complaint is nearly
14   identical to the prior complaint, and the rest is substantially similar. The inclusion of exhibits
15   with the second amended complaint does not cure the problem of improperly joined claims.
16           In an abundance of caution, the court will allow plaintiff a final opportunity to amend his
17   complaint. Plaintiff is informed that if his next complaint contains unrelated claims that cannot
18   be properly brought together in a single lawsuit, the court will recommend that this action be
19   dismissed for failure to comply with a court order.
20           Accordingly, it is ORDERED that:
21           1. Plaintiff’s second amended complaint (ECF No. 29) is dismissed with leave to file a
22               third amended complaint within 30 days from the date of service of this order; and
23   /////
24   /////
25   /////
26
             1
27           The court also noted that there really appeared to be at least three or four claims, though
     many of them were too vague to be cognizable. The same is the case with the second amended
28   complaint.
                                                       2
 1         2. Failure to file an amended complaint that complies with this order may result in the
 2            dismissal of this action for the reasons stated herein.
 3   DATED: February 6, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
